 Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 1 of 18 PageID #: 735




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )           No. 4:20-CR-210-JAR-SPM
v.                                              )
                                                )
ROBERT LEWIS,                                   )
                                                )
       Defendant.                               )

     DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION FOR IN CAMERA
                   REVIEW OF RACIST TEXT MESSAGES

       Defendant Robert Lewis (“Lewis”), by and through undersigned counsel, respectfully

responds in opposition to the Government’s motion (Doc. 74) for in camera review of a racist text

message exchange between five St. Louis Metropolitan Police Department (“SLMPD”) officers

including Christopher Narez, one of only two possible witnesses (both SLMPD officers) who

claim to have seen Lewis possess a firearm. Instead, this Court grant Lewis’s motion to compel

production of the text messages (Doc. 68) requiring that the Government produce to Lewis all

discovery related to this racist group text message thread as it is unambiguously discoverable

pursuant to Federal Rule of Criminal Procedure 16, Brady v. Maryland, 373 U.S. 83 (1963), and

Giglio v. United States, 405 U.S. 150 (1972).

       The Government’s attempt to hide this stunning text message exchange from Lewis is

stunning. As has been set out in the relevant pleadings before this Court, Lewis seeks the complete

group text message thread between SLMPD Officers Christopher Narez, Dustin Boone, Timothy

Strain, Marcus Biggins, Shawn Griggs, and (f/n/u) McInerny, in which the five officers exchanged

tales of police misconduct, expressed brazen and disgusting racism, and demonstrated a callous

disregard of their code of ethics as law enforcement officers. Lewis also seeks any other discovery
 Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 2 of 18 PageID #: 736




that speaks to Officer Narez’s demonstrated bias, motive, eagerness to assault suspects, racism,

and/or dishonesty.

       It is important not to lose sight of the fact that the Government hid this evidence from

Lewis. The defense only learned about it by reading news coverage of the Boone case which this

same U.S. Attorney’s Office prosecuted, at which time Lewis expressly and repeatedly requested

that the Government disclose this discovery. The Government repeatedly represented that it would

not produce this requested discovery to Lewis—prompting Lewis to seek an order from this Court.

       However, as a sealed exhibit to the Government’s motion for in camera review—which

this Court ordered the Government to file publicly after the Government initially filed it ex parte

and under seal—the Government has finally provided Lewis with a small fraction of the text

messages at issue. The total text message chain is 145 pages; the Government has provided

portions of only 10 of those pages, most heavily redacted.

       I.       Relevant Background

       On April 1, 2020, Lewis was charged in an indictment with one count of being a felon in

possession of a firearm in violation of Title 18, United States Code, Section 922(g)(1). (Doc. 1).

Lewis has pleaded not guilty.

       On August 17, 2020, Lewis requested discovery in writing and expressly requested, among

other things:

       The prior criminal record of any person(s) the Government intends or expects to
       call as a witness at trial and any information that could be used by Defendant to
       impeach any witness the Government intends to call as a witness at trial; [and]

       Material of any kind whatsoever bearing upon the guilt or innocence of Defendant,
       or upon the credibility of any witnesses or the reliability or authenticity of any
       tangible evidence.

Government counsel acknowledged receipt of this discovery request and produced certain



                                                2
 Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 3 of 18 PageID #: 737




discovery to Lewis.

        Thereafter, the parties engaged in motion practice including, but not limited to, a motion

to suppress, filed on December 11, 2020. (Doc. 30). Stated succinctly, the motion was generally

premised on the notion that, inter alia, law enforcement lacked any reasonable suspicion or

probable cause to approach Lewis as he stood on the street in front of his home and, therefore, the

police had no basis to chase him and “drive-stun” him with a taser for several seconds until these

two officers—including Narez—claim a firearm was allegedly dropped. (See id.). On December

23, 2020, the Government responded in opposition (Doc. 35), and on February 16, 2021, an

evidentiary hearing was held before this Court. (Doc. 42). At the hearing, three of the four SLMPD

officers involved in the arrest of Lewis testified—the only officer involved in the arrest who did

not testify was Officer Narez. At the hearing, the Government introduced statements made by

Narez into evidence over Lewis’ express objection on hearsay and Confrontation Clause grounds.

At the time these issues arose at the hearing, the Government had not disclosed that it had a 145-

page text message exchange involving Narez in which several SLMPD officers bragged about

assaulting black people with tasers, used disturbing racist language, and bragged about committing

acts of shocking police misconduct and using excessive force against black people.

        Following the hearing, Lewis submitted a post-evidentiary hearing brief (Doc. 50) and the

Government responded in opposition. (Doc. 52). In its response, the Government criticized Lewis

for “insinuating, without an evidentiary basis, that Detective McCool and the other officers

engaged in a racist plot to ‘deliberate[ly] violate his constitutional rights.[’]” (Doc. 52 at 17).

        On April 30, 2021, the magistrate judge issued her Report and Recommendation (“R&R”)

recommending that Lewis’ motion to suppress be denied. (Doc. 54). On June 4, 2021, Lewis filed

objections to the R&R (Doc. 60) and on June 15, 2021, the Government filed a response to Lewis’



                                                   3
 Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 4 of 18 PageID #: 738




objections. (Doc. 61). On June 17, 2021, this Court entered an Order adopting the R&R and

denying Lewis’ motion to suppress. (Doc. 62). This Court then set this matter for a jury trial. (Id.).

In other words, throughout the entirety of the litigation of the motion to suppress, the Government

hid from Lewis, the magistrate judge, and this Court that one of only two people on earth (both

SLMPD officers) who claim to have seen Lewis commit the crime charged has shown himself in

writing to be a racist police officer energized to commit crimes and discriminate against black

people like Lewis.

       In preparing for trial, it came to the defense’s attention that SLMPD Officer Narez had

participated in a group text message exchange with certain police officers—including former

SLMPD Officer Dustin Boone who was recently convicted, following a jury trial prosecuted by

the United States Attorney’s Office for the Eastern District of Missouri (the “USAO”), of depriving

an individual of his constitutional rights. See United States v. Boone et al., 4:18-CR-975-CDP

(E.D. Mo.). The defense only became aware of these text messages because the Boone case

generated significant media publicity and news coverage revealed Narez’s involvement. This is

not how discovery in a criminal case is supposed to work.

       The text messages include, among other things, overt racism and atrocious bragging about

the use of excessive force and humiliation against individuals targeted by law enforcement in the

City of St. Louis. The text messages are plainly disturbing.

       In the present matter, Narez was one of the two police officers who allegedly pursued

Lewis, tased him, and who claim to have witnessed him possess the alleged firearm at the heart of

this case. While he did not testify at the suppression hearing in Lewis’ case, Narez’s involvement

in this case was detailed by the officers who did testify as Government witnesses and hearsay

statements by Narez were admitted over the defense’s repeated and adamant objections.



                                                  4
 Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 5 of 18 PageID #: 739




       Specifically, Officer Blake Moe testified that the investigation into the alleged drug house

at issue in this case began with Narez. See Evid. Hr. Tr. at 13. In particular, Moe testified that

Narez conducted a traffic stop which led to information about the house. See id. Following Narez’s

traffic stop, this alleged drug house became the target of law enforcement surveillance. Id. at 14.

       Significantly, during the hearing, the defense objected to testimony elicited by the

Government concerning Narez’s statements and descriptions on both hearsay and Confrontation

Clause grounds. Id. Nonetheless, over the defense’s objections, Narez’s statements were

introduced into evidence. Id. at 14-15.

       Subsequently, Detective Joshua McCool testified that he and Narez were the only two

officers present when Lewis allegedly fell to the ground, was “drive-stunned” with a taser for

several seconds, and allegedly dropped a firearm. Id. at 125-27.

       In its recent successful prosecution of former SLMPD Officer Boone, the USAO filed a

Notice of Intent to Use Additional Inextricably Intertwined Evidence and/or Rule 404(b) Evidence,

Rule 804(b)(5) Evidence, and [REDACTED]. See United States v. Boone et al., 4:18-CR-975-

CDP (Doc. 415-1). In the Notice, the USAO quoted portions of the group text message thread

between SLMPD Officers Narez, Boone, Strain, Biggins, Griggs, and McInerny. See id.

Specifically, on April 19, 2017, Dustin Boone sent a text message to the group stating:

       Dude caught a tampering 1st, resisting, stealing of a motor vehicle out of the county
       and a TASER to the fuckin dome? Other one was just a body shot. Caught him in
       some THICK over grow in a side vacant lot, there was nobody around except me.
       Shaw, shithead and god... he is at the hospital now... poor guy.

Id. Officer Griggs responded, “Thats fuckin hilarious! Strong Work!” Id. Former Officer Boone

then recounted:

       Hahaha we made him tell the other officers on scene that he is a pussy! Hahaha he
       was puking on himself while EMS was looking at him and saying “I’m a pussy, in
       a pussy.” And crying...... it was the greatest moment of my short career! Lol.

                                                 5
    Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 6 of 18 PageID #: 740




Id. Three months later, in the same group text message thread, former Officer Boone stated:

         It’s already a state of emergency! There r n******1 running wild all across the city
         and even if/when we catch them..... they don’t get in any trouble because there are
         plate lips running the CAO!

Id.

         In the Notice—which was filed on May 6, 2021—the USAO took the position that these

text messages are both direct evidence of a police officer’s intentional violation of a suspect’s

constitutional rights and are “probative of his intent and motive to assault protesters and are against

his code of ethics as a law enforcement officer,” are admissible to show “animosity towards

African American[s],” and are admissible to show that Boone’s actions “were not as the result of

mistake or accident.” Id.

         On June 25, 2021, Lewis made a formal written request to the Government to provide a

copy of the group text message thread, explaining that it is discoverable pursuant to Brady v.

Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150 (1972) because it is

material, exculpatory, and impeaches the credibility of Narez, a potential trial witness and one of

only two Government witnesses who claim to have witnessed Lewis in possession of a firearm as

alleged in the indictment.

         Specifically, the text messages between Narez and his colleagues are “probative of intent

and motive to assault,” are “against his code of ethics as a law enforcement officer,” are admissible

to show his “animosity towards African American[s],” and are admissible to demonstrate that

Narez’s actions “were not the result of mistake or accident.” See United States v. Boone et al.,

4:18-CR-975-CDP (Doc. 415-1) (same U.S. Attorney’s Office arguing that this exact same group



1
 To be clear, this is a redaction. The actual text message contained a word that need not be repeated here but that
demonstrates these officers’ blatant and disgusting racism.

                                                        6
 Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 7 of 18 PageID #: 741




text message thread was admissible for these same purposes with respect to Defendant Boone). To

be clear, upon review of this not-yet-disclosed discovery, the defense may discover additional

grounds through which these text messages are admissible at Lewis’ trial. And the defense suspects

there are text message statements by Narez that, when considered in context of the entire dialogue,

make Narez’s willingness to target black people and to violate their civil rights in violation of

federal law even more obvious. Indeed, even if Narez did not actively participate in these

communications and sat completely silently, Narez’s mere presence on this racist and violent text

message exchange, which involved only police officers, coupled with his willingness to look the

other way when officers violated federal law is probative of his bias, motive, and credibility.

       On June 30, 2021, the Government emailed undersigned counsel explaining that it had

reviewed the text messages requested by Lewis and had concluded that they do not constitute

Giglio, Brady, or Rule 16 material. However, the Government represented that it intended to seek

in camera review by this Court of only three of the messages—out of a months’ long text message

thread—to determine whether the three particular messages should be disclosed to Lewis.

       The Government’s position was surprising and unjustifiable, given that just a few months

ago, in Boone, the Government took the position that these text messages are both direct evidence

of a police officer’s intentional violation of a suspect’s constitutional rights and are “probative of

his intent and motive to assault protesters and are against his code of ethics as a law enforcement

officer,” are admissible to show “animosity towards African American[s],” and are admissible to

show that Boone’s actions “were not as the result of mistake or accident.” See United States v.

Boone et al., 4:18-CR-975-CDP (Doc. 415-1).

       On July 2, 2021, Lewis filed a motion to compel the Government to disclose all discovery

related to a group text message thread between five St. Louis Metropolitan Police Department



                                                  7
 Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 8 of 18 PageID #: 742




(“SLMPD”) police officers including Officer Christopher Narez, one of only two officers involved

in the arrest of Lewis. (Doc. 68).

       Sometime thereafter, the Government filed an ex parte pleading with this Court (Doc. 69).

And on July 14, 2021, the Government responded in opposition to Lewis’ motion to compel. (Doc.

70).

       On July 16, 2021—after becoming aware of its existence—Lewis filed a motion to compel

disclosure of the Government’s ex parte pleading. (Doc. 71). On July 29, 2021, the Government

responded in opposition. (Doc. 72). On August 13, 2021, this Court ordered the Government to

publicly file the ex parte motion with the relevant text messages attached as a sealed exhibit. (Doc.

73). The Government complied on August 16, 2021. (Doc. 74). The Government provided the

defense with a sealed exhibit of the text messages—however, the exhibit consists of 145 pages

with all but portions of 10 pages of the exhibit redacted. In its motion, the Government represents

that it is willing to submit the entire text message thread to this Court “with Narez’s messages

highlighted in yellow” for an in camera review. (Id.).

       II.     Discussion

       The Government’s motion for in camera review of these text messages provides this Court

with no legally justifiable reason for granting it while denying Lewis’s motion to compel the

entirety of the text message exchange. The Government’s legally unsound position boils down to

this: (1) the racist text messages exchanged by Narez and his fellow officers concerning police

misconduct and the brutal use of tasers to electrocute black people are not proper impeachment

evidence because the Government is not going to call Narez to testify at trial (see Doc. 74 at 4);

(2) the racist text messages are not favorable to Lewis (See id.); and (3) the racist text messages

detailing the use of excessive force and coverups against black people are not relevant to Lewis’



                                                 8
 Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 9 of 18 PageID #: 743




trial because the texts were exchanged in 2016 and 2017 and Lewis was not tased and arrested

until February 2020. (See id.). This Court should reject each of these meritless arguments.

               A.      The Racist Text Messages Are Proper Impeachment Evidence Even if the
                       Government Strategically Chooses Not to Call Narez as a Witness at Trial

       The Government can choose not to call Narez as a witness in its case-in-chief, but the

Government cannot avoid the fact that he will testify at trial—even if he is called by the defense.

To that end, these text messages constitute proper impeachment evidence.

       First, regardless of whether the Government calls Narez at trial, he is a Government

witness—notwithstanding the Government’s repeated assertions that he is not. Simply stated,

Narez is one of only two people on Earth (both SLMPD officers) who claim to have seen Lewis

commit the crime charged. He is a witness with firsthand knowledge of the crime charged in the

indictment—and he will testify at trial.

       Second, and to that end, the Government appears to overlook the fact that Lewis has a right

to subpoena witnesses to testify at trial. And it is beyond settled law that a party may impeach his

own witness. See, e.g., Fed. R. Evid. 607 (“Any party, including the party that called the witness,

may attack the witness's credibility”).

       Moreover, under Federal Rule of Evidence 806, “[w]hen a hearsay statement—or a

statement described in Rule 801(d)(2)(C), (D), or (E)—has been admitted in evidence, the

declarant's credibility may be attacked, and then supported, by any evidence that would be

admissible for those purposes if the declarant had testified as a witness.” The record from the

suppression hearing, which this Court has already reviewed de novo, reveals in no uncertain terms

that Narez’s hearsay statements were admitted at the suppression hearing over Lewis’ repeated

and adamant objections and, therefore, Narez’s credibility was directly at issue. See, e.g., Evid.

Hr. Tr. at 15 (“I learned of it when Officer Narez and his partner made an unrelated, just an

                                                 9
Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 10 of 18 PageID #: 744




everyday traffic stop. He told me that they learned of a house near Pennsylvania and Potomac that

was involved in narcotic sales relative to that traffic stop”) (emphasis added).

       As such, Lewis should have had the opportunity at the suppression hearing to impeach

Narez’s credibility by referencing his participation in a racist and violent group text message

exchange in which a group of five SLMPD officers bragged about tasing black people, like Lewis,

and forcing them to undergo extreme pain and humiliation for no valid law enforcement purpose—

all in violation of federal law. But the Government did not disclose this Brady and Giglio evidence

in advance of the suppression hearing—and Lewis had no way of knowing that Narez had

participated in such appalling communications with other officers, at least one of whom is now a

convicted felon. This USAO cannot, with a straight face, argue this evidence is probative in a

prosecution against former SLMPD officer Boone while arguing this evidence is not even

discoverable when a black defendant—targeted on the sidewalk in front of his own home by one

of these racist officers willing to violate the rights of suspects and then laugh about it—requests it.

That the Government would even attempt to have it both ways is disappointing.

       Because Narez is a Government witness, may testify at trial, and because his hearsay

statements were introduced over Lewis’ objections at the suppression hearing in this case, Lewis

is entitled to the text messages by way of discovery to impeach Narez’s credibility.

               B.      This Court Should Reject the Government’s Claim that the Racist Text
                       Messages are Not Favorable To Lewis

       The Government’s claim that the racist text messages are not favorable to Lewis is

disingenuous at best. Specifically, the Government claims that the text messages “do not prove

that the defendant did not commit the crime charged or substantiate any valid defense, nor does it

bear on the credibility of any witness.” (Doc. 74 at 7).

       First, the claim that these abhorrent text messages sent and received by Narez over a period

                                                  10
Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 11 of 18 PageID #: 745




of two years do not “bear on the credibility of any witness” is plainly wrong. It cannot reasonably

be disputed that cross examination of a witness concerning his bias and prejudices is entirely

proper. See, e.g., Davis v. Alaska, 415 U.S. 308, 316–17 (1974) (“A more particular attack on the

witness’ credibility is effected by means of cross-examination directed toward revealing possible

biases, prejudices, or ulterior motives of the witness as they may relate directly to issues or

personalities in the case at hand. The partiality of a witness is subject to exploration at trial, and is

‘always relevant as discrediting the witness and affecting the weight of his testimony.’ We have

recognized that the exposure of a witness’ motivation in testifying is a proper and important

function of the constitutionally protected right of cross-examination”) (citing 3A J. Wigmore,

Evidence s 940, p. 775 (Chadbourn rev. 1970); Greene v. McElroy, 360 U.S. 474, 496 (1959)).

        Second, this Court should reject the Government’s assertion that the text messages “do not

prove that the defendant did not commit the crime charged or substantiate any valid defense.”

(Doc. 74 at 7). As already stated, Narez is one of only two people who claim to have witnessed

Lewis in possession of a firearm. That the Government is apparently choosing to call only one of

these two witnesses is a transparent attempt to hide from the jury a glaring weakness in its case

against Lewis. Racist text messages sent to and from Narez with his fellow SLMPD officers do

provide circumstantial proof that Lewis may not have committed the crime he is alleged to have

committed and, similarly, provide him with a valid defense. Narez’s presence on and participation

in the multi-year racist text thread with his fellow officers clearly demonstrates that he does not

like people who look like Lewis, that he is willing to ignore his fellow officers’ misconduct, that

he is willing to violate the law to the detriment of suspects, and that he is willing to target black

people for no good reason without regard for their rights. If these text messages do not prove actual

innocence, they at least cast reasonable doubt on the Government’s case against Lewis.



                                                   11
Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 12 of 18 PageID #: 746




        There is no good reason to keep this favorable evidence out of the hands of Lewis and this

Court should compel the Government to turn over the entire 145-page document.

                C.     The Government’s Argument that the Text Messages are Not Relevant
                       Should be Rejected

        The Government’s argument that the text messages are irrelevant to any issue at trial is

entirely misplaced. (See Doc. 74 at 7-8). As already discussed supra, the text messages constitute

powerful and proper impeachment evidence and may tend to exculpate Lewis of the crime he is

alleged to have committed. As such, they are unambiguously relevant. Furthermore, and quite

simply, whether these text messages are relevant is entirely immaterial to whether they are

discoverable—which is the only issue before this Court at this time. If the Government sincerely

believes that these racist text messages should be excluded from trial, the Government can file a

motion in limine arguing this point or make contemporaneous objections at trial for this Court to

rule upon. But this has no bearing on whether Lewis has a constitutional right to this evidence to

prepare for trial.

        And the Government’s claim that these text messages occurred long ago is irrelevant. The

text message thread covers a period of approximately two years (according to the Government)

and the thread allegedly ended roughly two years before Narez arrested Lewis. Perhaps the

Government’s position is that Narez is no longer racist. But Lewis has certainly not been provided

any evidence of his rehabilitation in this regard. Nonetheless, the purported remoteness of the text

messages served as no impediment to the Government’s eagerness to utilize them at the trial of

Dustin Boone only a few months ago in this very courthouse.

                D.     The Government Provides No Authority to Support its Position that a
                       Protective Order is Warranted

        The Government asks this Court to enter a protective order to prevent the disclosure of the



                                                12
Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 13 of 18 PageID #: 747




limited excerpted text messages that have now been provided to Lewis and, if required to provide

all the text messages to Lewis, the Government also seeks a protective order. This Court should

reject the Government’s request for a protective order.

       First, the Government provides no authority that would support the entry of a protective

order because “Officer Narez has a genuine and understandable concern that potential

impeachment information relating to him could harm his reputation if not properly handled[.]”

(Doc. 74 at 5). This is not a valid ground for a protective order. At risk of stating the obvious, there

is no legal authority justifying a protective order on the grounds that evidence of police misconduct

and a police officer’s racism could cause that officer problems.

       While it remains unclear why the Government is concerned about safeguarding the

reputation of a racist SLMPD officer who, presumably, continues to patrol the streets of St. Louis,

it is far too late to protect Narez’s reputation. Indeed, the only reason Lewis became aware of

Narez’s participation on this text message thread is because it was published in the newspaper

which listed Narez by name—and the Government in its prosecution of Dustin Boone listed Narez

by name as it sought to utilize this exact same text message exchange in an effort to secure a

conviction against Boone. See United States v. Boone et al., 4:18-CR-975-CDP (Doc. 415-1).

       The bottom line with respect to the request for a protective order is this: with respect to

these text messages, the Government should stop complicating its discovery obligations. These

text messages should have been disclosed to Lewis more than one year ago—and, at a minimum,

before the suppression hearing when the Government elicited hearsay statements by Narez. The

issue before this Court has nothing to do with protective Narez’s reputation. Rather, the issue

before this Court is about protecting Lewis’s constitutional rights and his right to complete

discovery in his federal criminal case. Had the Boone trial not received the media attention it did,



                                                  13
    Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 14 of 18 PageID #: 748




Lewis would have never known about these text messages—but that is not how discovery is

supposed to work.

                                      *        *        *        *       *

         As it stands, Lewis has been given only portions of 10 pages of a 145-page text message

thread between five SLMPD officers who proudly shared stories of humiliating and attacking black

people. The defense’s review of the 10 pages the Government has turned over reveals that the

Government did not even turn over texts that were printed in the news and that were included in

Lewis’ motion to compel. And the Government’s ostensible position that only statements Narez

personally wrote in the text messages are potentially discoverable is fatally flawed. While Lewis

unquestionably wants to review everything Narez wrote in this despicable text thread, Lewis is

also constitutionally entitled to review what others said and what Narez did, or did not do, in

response. For example, former Officer Boone wrote:

         Hahaha we made him tell the other officers on scene that he is a pussy! Hahaha he
         was puking on himself while EMS was looking at him and saying “I’m a pussy, in
         a pussy.” And crying...... it was the greatest moment of my short career! Lol.

See United States v. Boone et al., 4:18-CR-975-CDP (Doc. 415-1).2 What did Narez do in response

to this shocking confession to a crime by a law enforcement officer? Did he report Boone to

Internal Affairs? Did he file a report? Did he laugh? Did he do nothing? Stated simply, Narez’s

complicity with egregious police misconduct—even when done silently—speaks to his credibility

as a witness against Lewis.

         These disturbing text messages are discoverable under Brady and Giglio even in the

absence of a request by the defense. They should have been turned over at the outset of this case

or, at a minimum, when the Government became aware of them in the context of the Boone


2
 The Government has not disclosed this text message to Lewis. Lewis was forced to retrieve it from the Boone case
docket.

                                                       14
Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 15 of 18 PageID #: 749




prosecution.

       Until he has an opportunity to review this entire text message thread, Lewis cannot

determine whether this evidence is merely impeachment evidence or whether it is exculpatory.

However, regardless of which category it falls into: Lewis is constitutionally entitled to review it

and the Government has no right to hide it from him. Indeed, undersigned counsel has an obligation

to fully investigate this new evidence, to locate any additional missing evidence, to pursue any

investigative leads uncovered as a result, and to prepare and file any necessary motions triggered

by this previously-undisclosed evidence and any further evidence revealed as a consequence. But

until this discovery is produced, undersigned counsel is unable to satisfy his obligation to Lewis.

       When this exact evidence was useful in the Government’s theory of prosecution of Dustin

Boone, the Government argued stridently for its admission. See United States v. Boone et al., 4:18-

CR-975-CDP (Doc. 415-1). However, now that this evidence is useful to a criminal defendant in

defending against the Government’s allegations, the Government is taking the entirely inconsistent

position that this evidence is not discoverable. This Court should not tolerate this hypocrisy.

Indeed, Lewis is expressly asking this Court to conclude that the Government is judicially estopped

from changing course in this manner. See, e.g., New Hampshire v. Maine, 532 U.S. 742, 750 (2001)

(judicial estoppel “prohibit[s] parties from deliberately changing positions according to the

exigencies of the moment” (quoting United States v. McCaskey, 9 F.3d 368, 378 (5th Cir. 1993)).

The Government has offered no response to this argument—because there is no good response.

       One can only wonder why the Government is fighting tooth and nail to hide this racist text

message exchange from the defense. If the goal is to protect these five racist SLMPD officers from

scrutiny, the Government is on the wrong side of history in 2021 and that is not a valid reason to

not disclose it. If the goal is to deprive this criminal defendant of evidence so that he can review it



                                                  15
Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 16 of 18 PageID #: 750




and be able to argue that it is admissible at trial, the Constitution demands that this evidence be

delivered into the hands of the accused. And if the goal is to obtain a conviction at all costs—even

when the same prosecuting authority is totally inconsistent in two different cases in the courthouse

as to the exact same evidence—this Court should see right through this. The bottom line is this:

Lewis’s goal in requesting this discovery is clear—to protect his constitutional right to a fair trial.

When Lewis requested this discovery from the Government, the Government could have and

should have simply provided it. The Government’s sole interest should have been in fulfilling its

discovery obligations and protecting Lewis’s constitutional rights in this case. Instead, the

Government seems more interested in ensuring Narez is able to continue serving as a police officer

with his reputation intact and to prevent the public from learning about the extent of the racism of

several current SLMPD officers who continue to arrest, tase, and humiliate people on the streets

of St. Louis—and to target them based on their race.

        III.    Conclusion

        Based on the foregoing, Lewis respectfully requests that this Court enter an Order denying

the Government’s motion for in camera review of these text messages and to instead enter an

Order requiring the Government to produce a copy of the above-referenced group text message in

its entirety along with any other discovery that speaks to Officer Narez’s demonstrated bias,

motive, eagerness to assault suspects, racism, and/or dishonesty. This should have been disclosed

in advance of the suppression hearing but, in any event, needs to be disclosed now so that Lewis

can evaluate it, follow up as appropriate, and have the benefit of access to the discovery to mount

a defense at trial.




                                                  16
Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 17 of 18 PageID #: 751




                                    Respectfully submitted,

                                    Margulis Gelfand, LLC

                                    /s/ Justin K. Gelfand
                                    JUSTIN K. GELFAND
                                    ATTORNEY FOR DEFENDANT
                                    7700 Bonhomme Ave., Ste. 750
                                    St. Louis, MO 63105
                                    Telephone: 314.390.0234
                                    Facsimile: 314.485.2264
                                    justin@margulisgelfand.com




                                      17
Case: 4:20-cr-00210-JAR Doc. #: 75 Filed: 08/23/21 Page: 18 of 18 PageID #: 752




                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

served by email upon counsel for the United States of America.


                                             /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND
                                             ATTORNEY FOR DEFENDANT
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com




                                               18
